Affirmed and Memorandum Opinion filed May 27, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00111-CV

                            JEFF FISHER, Appellant

                                         V.
              FIRST CHAPEL DEVELOPMENT LLC, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-52489

                     MEMORANDUM OPINION

      Jeff Fisher brings this interlocutory appeal from the trial court’s order
denying his special appearance. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(7);
Tex. R. Civ. P. 120a. Appellee First Chapel Development LLC sued Fisher for
fraudulent inducement, common law fraud, constructive fraud, negligent
misrepresentation, and breach of contract. First Chapel also alleged that Fisher is a
Texas resident. In his special appearance, Fisher contended that he is a Hong Kong
resident who lacks sufficient contacts with Texas to support personal jurisdiction
over him. Concluding that the trial court properly denied Fisher’s special
appearance, we affirm.

                                     Background

      In its petition, First Chapel alleged that it entered into a transaction with
1776 American Properties VI LLC, through direct contact with Texas resident
Fisher, to purchase a piece of property in Houston, Texas. First Chapel received a
general warranty deed signed by Fisher, as the managing member of 1776, and
warranting title to the property. Relying on the representations in the deed, First
Chapel asserts that it secured a construction loan, built a home on the property, and
secured a contract for sale of the property. At that point, First Chapel contends it
discovered that the deed Fisher signed did not convey clear title to the property,
thus causing loss of the contract for sale of the property, foreclosure on the
construction loan, and possible loss of the property itself.

      First Chapel also alleged that Fisher operated 1776 as his alter ego,
controlling all decisions and operations for 1776 and using the corporate form to
shield himself from personal liability for those decisions and actions. For those
reasons, First Chapel urged that the separate identities of Fisher and 1776 should
be disregarded. Based on the representations in the deed, First Chapel raised claims
against both Fisher and 1776 for fraudulent inducement, common law fraud,
constructive fraud, and negligent misrepresentation. First Chapel also asserted a
claim for breach of contract against both defendants.

      In his special appearance and attached affidavit, Fisher asserted that he is a
Hong Kong resident who lacks significant contacts with Texas. He stated that he
has not lived in Texas since 1994 and has lived in Hong Kong since 1997. He
attached copies of several tax returns and a Hong Kong identification card as
additional evidence. Fisher acknowledged that he visits his parents a couple of
                                           2
times a year in Texas and that he maintains a Texas driver’s license so that he can
drive on those visits. Fisher also stated that he was formerly a manager or investor
in companies that do business in Texas, but he personally does not own any real or
personal property, have any bank accounts, register any vehicles, or conduct any
business in the state.

      In its response to Fisher’s special appearance, First Chapel alleged that
“numerous entities doing business in Harris County . . . are alter ego’s of Fisher.”
First Chapel also asserted that according to Fisher’s pleadings in another lawsuit,
he bought over 70 properties for himself, his family, and a private investor through
companies Fisher created. First Chapel stated that in an unsworn declaration in the
other lawsuit, Fisher represented his address as located in Spring, Texas. Other
alleged Texas court filings and appearances are also referenced in First Chapel’s
response.

      At the hearing on the special appearance, Fisher’s counsel insisted that
Fisher was only acting as an agent for 1776 and not in his individual capacity,
Fisher was a full-time resident of Hong Kong and not the United States, and
although he travels to the United States occasionally for business or to see his
parents, he has not lived in this country since 1994. Counsel also referred to
Fisher’s affidavit that was on file along with copies of his tax returns and Hong
Kong identification card.

      First Chapel’s counsel offered an exhibit into evidence that included the
pleading and declaration Fisher purportedly filed in another court. The pleading
represents Fisher to be a Texas resident. The declaration appears to be signed by
Fisher but is not notarized and does not state it was made on penalty of perjury. In
the purported declaration, Fisher represents his address as being in Spring, Texas.
Fisher’s counsel objected that the document was not notarized, appeared to be an

                                         3
unofficial copy, and was hearsay. The judge pointed out that the documents
appeared to be time-stamped in 2006 by the Harris County District Clerk’s Office
and admitted the exhibit into evidence. First Chapel’s counsel also made a number
of additional arguments that are not pertinent to resolution of this appeal.

      At the conclusion of the hearing, the trial judge denied Fisher’s special
appearance, specifically referencing the unsworn declaration representing Fisher’s
address as being in Spring, Texas. The judge did not enter findings of fact or
conclusions of law.

                                Standards of Review

      Whether a court has personal jurisdiction over a defendant is a question of
law we review de novo. Moncrief Oil Int’l Inc. v. OAO Gazprom, 414 S.W.3d 142,
150 (Tex. 2013). When, as here, the trial court does not enter findings of fact or
conclusions of law, we imply all facts necessary to support the trial court’s ruling
that are supported by the evidence. Id. The ruling may be challenged for legal and
factual sufficiency. BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789, 795
(Tex. 2002).

      When examining a legal-sufficiency challenge, we review the evidence in
the light most favorable to the challenged finding and indulge every reasonable
inference that would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822
(Tex. 2005). We credit favorable evidence if a reasonable factfinder could and
disregard contrary evidence unless a reasonable factfinder could not. Id. at 827.
Evidence is legally sufficient if it would enable reasonable and fair-minded people
to reach the conclusion under review. Id. In a factual-sufficiency challenge, we
consider and weigh all the evidence, both supporting and contradicting the finding.
Mar. Overseas Corp. v. Ellis, 971 S.W.2d 402, 406–07 (Tex. 1998). We will set
aside a finding for factual insufficiency only if it is so contrary to the
                                          4
overwhelming weight of the evidence as to be clearly wrong and unjust. Id. at 407.

                                      Discussion

      Among other jurisdictional allegations, First Chapel asserted that Fisher was
a Texas resident. Fisher was required to negate this allegation to be successful in
his special appearance. See Restrepo v. All. Riggers & Constructors, Ltd., 441
S.W.3d 453, 454–55 (Tex. App.—El Paso 2014, no pet.); Max Protetch, Inc. v.
Herrin, 340 S.W.3d 878, 883 (Tex. App.—Houston [14th Dist.] 2011, no pet.);
DowElanco v. Benitez, 4 S.W.3d 866, 870 (Tex. App.—Corpus Christi 1999, no
pet.). The crux of this issue comes down to the admissibility and import of two
documents within an exhibit admitted during the special appearance hearing: (1)
Fisher’s purported pleading from another case in which it states, among other
things, that he is a Texas resident, and (2) a declaration filed in the same case in
which Fisher stated that his address is in Spring, Texas. Fisher contends that these
documents are inadmissible because First Chapel failed to establish their
authenticity, citing primarily our opinion in Wilson v. Fleming, 566 S.W.3d 410,
415 (Tex. App.—Houston [14th Dist.] 2018), rev’d, 610 S.W.3d 18 (Tex. 2020).
As noted, however, that opinion has been reversed by the Texas Supreme Court,
and under the authenticity analysis set forth in the supreme court’s Fleming
opinion, we conclude the trial court properly admitted these documents and they
control the disposition of this appeal.

                           Admissibility of the Documents

      We review a trial court’s ruling on the admissibility of evidence for an abuse
of discretion. Gharda USA, Inc. v. Control Sols., Inc., 464 S.W.3d 338, 347 (Tex.
2015). We will uphold the trial court’s decision as long as it is within the zone of
reasonable disagreement. Diamond Offshore Servs., Ltd. v. Williams, 542 S.W.3d
539, 545 (Tex. 2018). To authenticate a document, the proponent must “produce
                                          5
evidence sufficient to support a finding that the item is what the proponent claims
it is.” Tex. R. Evid. 901(a); accord Deluxe Barber Sch., LLC v. Nwakor, 609
S.W.3d 282, 296 (Tex. App.—Houston [14th Dist.] 2020, pet. denied). By rule,
some documents are self-authenticating, such as certified copies of public records
or public documents that are sealed and signed. See Tex. R. Evid. 902(2), (4).
Evidence may also be authenticated in other ways, including by an affidavit or
direct testimony from a witness with knowledge that a matter is what it is claimed
to be. See Tex. R. Evid. 901(b)(1); Deluxe Barber, 609 S.W.3d at 296. A complete
absence of authentication renders evidence incompetent, even if no timely
objection was raised. See Maree v. Zuniga, 577 S.W.3d 595, 603 (Tex. App.—
Houston [14th Dist.] 2019, no pet.).

      In Fleming, we held that a judgment and a jury verdict filed in another case
were unauthenticated because (1) the copies offered into evidence were uncertified,
and thus did not fall within Rule 902’s list of self-authenticating documents, and
(2) the proponent failed to present any extrinsic evidence of the documents’
authenticity, such as an affidavit or testimony by a person with knowledge. 566
S.W.3d at 516-17. In reversing, the supreme court explained that a document itself
may contain such markers of authenticity—i.e., that the thing is what it is claimed
to be—such that it is authenticated even though it is not listed as “self-
authenticating” in Rule 902 and no extrinsic evidence is offered. Fleming v.
Wilson, 610 S.W.3d 18, 20-21 (Tex. 2020). In support, the supreme court
specifically referenced subsection (b)(4) of Rule 901, which “provides that the
‘appearance,   contents,   substance,   internal   patterns,   or other   distinctive
characteristics of the item, taken together with all the circumstances,’ may
‘satisf[y] the [authentication] requirement,’” and subsection (b)(7), which
“recognizes that public records may be authenticated with evidence that they were


                                         6
‘filed in a public office as authorized by law’ or are ‘from the office where items of
this kind are kept,’ without suggesting that such evidence cannot be found on or
within the item itself.” Id. at 21 (quoting Tex. R. Evid. 901(b)(4), (7)).

      In regard to the judgment and jury verdict at issue in Fleming, the supreme
court noted that although they were uncertified, they bore a diagonal watermark
from the district clerk’s office and a file stamp showing when they were filed in the
clerk’s office. Id. The court also emphasized that the opposing party in Fleming
“never suggested that the documents were faked, forged, or altered, but instead
complained only that they were not certified copies.” Id. The court then concluded
that: “Considering the documents’ ‘appearance, contents, substance, [and] other
distinctive characteristics,’ taken ‘together with all the circumstances,’ we cannot
say that the trial court abused its discretion by accepting the documents as
authentic.” Id. (quoting Tex. R. Evid. 901(b)(4)). The court further held that the
trial court also could have concluded that the documents were authenticated under
subsection (b)(7) as public documents that “were ‘recorded or filed in a public
office as authorized by law’ or are ‘from the office where items of this kind are
kept.’” Id. (quoting Tex. R. Evid. 901(b)(7)). Finally, the court stated that “the
watermark and file stamp from the district clerk’s office on the documents qualify
as sufficient evidence, so the trial court did not abuse its discretion by finding them
authentic.” Id.

      In the present case, Fisher’s pleading from the other case contains the same
diagonal watermark from the district clerk’s office as did the documents at issue in
Fleming. Fisher’s pleading is also filed stamped, showing the date and time of
receipt by the clerk’s office and the name of the intake clerk. The pleading states
that it is Fisher and another defendant’s amended answer, amended counterclaim,
and application for a temporary restraining order and temporary and permanent

                                           7
injunctions. The name of an attorney purporting to represent Fisher in the litigation
is typed in two signature blocks on the last page of the document.

       The document attached to the pleading is entitled “Declaration” and is file-
stamped and watermarked in the same way as the pleading. It purports to be a
declaration by Fisher regarding matters at issue in the same case as the pleading.
What appears to be Fisher’s signature appears at the end of the declaration along
with the date on which it was signed. Neither Fisher nor his counsel has denied that
the pleading was filed on Fisher’s behalf or that the declaration was signed by
Fisher. Fisher has not and does not suggest that these documents were faked,
forged, or altered; he complains only that they were not certified copies. Based on
the supreme court’s analysis in Fleming, we cannot say that the trial court abused
its discretion in admitting the pleading and the declaration over Fisher’s
authenticity objection. See id.; see also Diamond Offshore, 542 S.W.3d at 545. The
trial court could have reasonably concluded that these documents are what they
purport to be based on the documents’ appearance, contents, substance, and other
distinctive characteristics, taken together with all the circumstances, or because
they are public documents recorded or filed in a public office as authorized by law
and appear to be from the office where items of this kind are kept. See Tex. R.
Evid. 901(b)(4), (7); Fleming, 610 S.W.3d at 21; Deluxe Barber, 609 S.W.3d at
296.

                                Fisher’s Residence

       We now turn to the trial court’s implied holding that it had personal
jurisdiction over Fisher as a Texas resident. “For an individual, the paradigm
forum for the exercise of general jurisdiction is the individual’s domicile.”
Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011);
accord Chow v. San Pedro, No. 14-18-00429-CV, 2019 WL 4021908, at *4 (Tex.

                                         8
App.—Houston [14th Dist.] Aug. 27, 2019, pet. denied) (mem. op.). Under Texas
law, a “domicile” is (1) an actual residence that is (2) intended to be a permanent
home. Willig v. Diaz, No. 01-15-00073-CV, 2016 WL 2955395, at *3 (Tex.
App.—Houston [1st Dist.] May 19, 2016, no pet.) (mem. op.) (citing Snyder v.
Pitts, 241 S.W.2d 136, 139 (Tex. 1951)).

       As discussed, among other allegations in its petition, First Chapel asserted
that Fisher was a Texas resident. In his special appearance and affidavit, Fisher
insisted that he is a Hong Kong resident, has lived in Hong Kong since 1997, and
has not lived in Texas since 1994. Fisher further averred that while he was
formerly a manager or investor in companies that do business in Texas, he
personally does not own any real or personal property, have any bank accounts,
register any vehicles, or conduct any business in the state. Fisher also asserted that
he did not personally enter any contract with First Chapel. Fisher also attached
copies of his tax returns and Hong Kong identification card.

       Statements in Fisher’s pleading and declaration in the other lawsuit directly
contradict statements that he makes in the affidavit filed in this case. In the
pleading, Fisher stated that he is a Texas resident, and in the declaration, he stated
his address was in Spring, Texas, as of the summer of 2016. But, in the affidavit,
Fisher claimed that he was a “full-time resident of Hong Kong and [had] been
continuously domiciled in Hong Kong since 1997.” Moreover, the pleading and the
declaration reference substantial contemporaneous business transactions in Texas;
whereas, in his affidavit, Fisher claimed he “was formerly a manager and/or
investor of several limited liability companies which do business in Texas . . . , but
I do no personal business in Texas.”1 First Chapel’s original petition in the present

       1
        Among the business dealings the declaration and pleading indicate Fisher conducted in
Texas are (1) the creation of a Texas corporation, Independence Construction & Finance Co., to
make loans to builders and manage construction projects; (2) creation, ownership, and control of,
                                               9
case was filed in summer 2018 and complains of conduct beginning in September
2016, around the same time that the pleading and declaration were filed in the
other case.

       When clear and unequivocal, admissions in live pleadings are regarded as
judicial admissions in the case in which the pleadings are filed; accordingly, the
facts judicially admitted require no proof and preclude the introduction of evidence
to the contrary in that case. Velco Chems., Inc. v. Polimeri Europa Americas, Inc.,
No. 14-03-00395-CV, 2004 WL 1965643, at *3 (Tex. App.—Houston [14th Dist.]
Sept. 7, 2004, no pet.) (mem. op.) (citing Holy Cross Church of God in Christ v.
Wolf, 44 S.W.3d 562, 568 (Tex. 2001)). Pleadings in another case that are
inconsistent with a party’s position in the present litigation are not always
conclusive against the party but may be considered evidence that the party can
attempt to explain, contradict, or deny. Rippey v. Chase Home Fin., LLC, No. 02-
13-00190-CV, 2014 WL 982373, at *4 (Tex. App.—Fort Worth Mar. 13, 2014, no
pet.) (mem. op.); BP Auto. LP v. RLJ-McLarty-Landers Auto. Grp., No. 06-16-
00041-CV, 2017 WL 817185, at *8 (Tex. App.—Texarkana 2, 2017, no pet.)
(mem. op.); Louviere v. Hearst Corp., 269 S.W.3d 750, 754–56 (Tex. App.—
Beaumont 2008, no pet.); see also Velco Chems., 2004 WL 1965643, at *4–5.
Under appropriate circumstances, admissions in pleadings in other lawsuits can
become judicial admissions. See Velco Chems., 2004 WL 1965643, at *4; Daimler-
Benz Aktiengesellschaft v. Olson, 21 S.W.3d 707, 719 (Tex. App.—Austin 2000,
pet. dism’d w.o.j.); DowEnlanco, 4 S.W.3d at 871. That may occur when it

and employment with, another Texas company, Blaveso, which possesses a Texas real estate
license and manages properties and brokers transactions in the state; and (3) requesting the court
treat Blavesco’s counterclaims in the other lawsuit as direct actions to benefit Fisher as the
shareholder of a closely held corporation. Fisher also stated in the pleading that “[i]n 2008 Fisher
began his business of buying property through several investment limited liability companies on
behalf of himself, his family and private investors.” Much of the rest of the pleading discusses
the purchase and management of such properties in Texas.

                                                10
appears: (1) the statement was made during the course of a judicial proceeding; (2)
the statement is contrary to an essential fact embraced in the declarant’s theory of
recovery or defense; (3) the statement is clear and deliberate, and not a mistake; (4)
giving conclusive effect to the admission will not be contrary to the public policy
on which the rule is based; and (5) the statement is not destructive of the offering
party’s theory of recovery. See Velco Chems., 2004 WL 1965643, at *4; Daimler-
Benz, 21 S.W.3d at 719; DowEnlanco, 4 S.W.3d at 871.

      Here, we need not decide whether Fisher’s statements in the other litigation
constitute judicial admissions because, regardless of that determination, the
statements constitute relevant evidence on which the trial court could have
determined Fisher was a Texas resident for jurisdictional purposes. See BP Auto.,
2017 WL 817185, at *8 (declining to determine whether admission of partnership
status in another lawsuit constituted judicial admission because regardless, it was
competent evidence of partnership status); Restrepo v. All. Riggers &
Constructors, Ltd., 441 S.W.3d 453, 454–55 (Tex. App.—El Paso 2014, no pet.)
(holding evidence was sufficient to establish party was Texas resident where party
listed Texas address in pleading and after signature block); DowEnlanco, 4 S.W.3d
at 871 (holding statements regarding residency in federal lawsuit established
residency in Texas lawsuit).

      Fisher has not directly addressed the statements in the pleading or the
declaration from the other lawsuit. He offers no explanation or denial regarding the
statements. He simply presents an affidavit stating alternative facts. The trial court
reasonably rejected Fisher’s self-serving statements in his affidavit in this case
given the contradictory statements made in the pleading and declaration in the
other lawsuit. While the trial court may well have considered the tax returns and
the identification card in considering the jurisdictional issue, these exhibits do not

                                         11
render the evidence legally or factually insufficient.2

       The trial court’s implied finding that Fisher is a Texas resident is supported
by legally and factually sufficient evidence. Accordingly, the trial court properly
concluded that it has personal jurisdiction over Fisher, and we overrule Fisher’s
sole issue.3

       We affirm the trial court’s denial of Fisher’s special appearance.




                                           /s/    Frances Bourliot
                                                  Justice



Panel consists of Justices Bourliot, Hassan, and Poissant.




       2
         Fisher listed a Hong Kong address on the tax returns, which also contradicts the
statements he made in the pleading and declaration. The identification card was mostly in
Chinese, does not appear to show an address, and there was no evidence regarding what was
needed to obtain the card. Although relevant to the issue, these exhibits do not render the
evidence legally or factually insufficient.
       3
         Our prior opinion in Chow is distinguishable on this issue. In Chow, we held that
evidence the defendant had owned property in Texas and maintained a homestead property tax
exemption for that property did not establish the defendant was a Texas resident. 2019 WL
4021908, at *5-7. We reached this conclusion based largely on the defendant’s explanation that
he had lived on the property several years before and had inadvertently failed to remove the
homestead exemption. Id. at *6.

                                             12